NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEANE GREGORY,                                  No. 21-16853

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00877-GMS

 v.
                                                MEMORANDUM*
GUST ROSENFELD PLC; MARICOPA
COUNTY ATTORNEY; SUPERIOR
COURT OF ARIZONA, Maricopa County;
ARIZONA STATE BAR,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Jeane Gregory appeals pro se from the district court’s judgment dismissing

for failure to comply with a court order her diversity action alleging claims arising

out of a probate proceeding. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing Gregory’s action

under Federal Rule of Civil Procedure 41(b) after Gregory failed to file an

amended complaint as ordered, despite being warned that failure to do so would

result in dismissal. See id. at 641-43 (discussing factors to consider in determining

whether to dismiss for failure to comply with a court order; this court may review

the record independently to determine if the district court abused its discretion).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Gregory’s motions for entry of default (Docket Entry Nos. 11, 12, 13, 14,

and 16) are denied.

      AFFIRMED.




                                          2                                    21-16853